Exhibit 10.1
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (this “Agreement”) dated as of December 17, 2009,
by and between Protalix BioTherapeutics, Inc., a Florida corporation (the
“Company”), and Sandra Lauterbach (the “Executive”) (each of the Company and
Executive shall be referred to herein, as a “Party” and collectively, the
“Parties”).
     WHEREAS, the Company is engaged, inter alia, in the research and
development of proteins and expression thereof in plant cells cultures; and
     WHEREAS, the Company desires to employ the Executive in the position of
Company’s Vice President, Sales and Commercial Affairs and the Executive desires
to be employed by the Company in such position, on the terms and conditions
hereinafter set forth;
     NOW, THEREFORE, based on the representations contained herein and in
consideration of the mutual promises and covenants set forth herein, the Parties
agree as follows:
     1. Executive’s Duties and Obligations.
          (a) Employment Term. The employment of the Executive by the Company
shall commence on December 18, 2009 (the “Effective Date”) and continue until
the employment is terminated in accordance with Section 5 (the “Term”).
          (b) Duties. The Executive shall serve as the Company’s Vice President,
Sales and Commercial Affairs. The Executive shall at all times report directly
to the Company’s Chief Executive Officer (“CEO”).
          (c) Location of Employment. The Executive’s principal place of
business shall be in Boston, Massachusetts; provided, that the Executive agrees
and acknowledges that the performance by the Executive of her duties shall
require frequent travel including, without limitation, overseas travel from time
to time. Notwithstanding the foregoing, the Executive agrees and acknowledges
that the principal location of her employment by the Company may require
relocation at the Company’s sole discretion. If the Company, in its sole
discretion, elects to transfer the principal location of the Executive’s
employment, the Company shall reimburse the Executive for the relocation costs
incurred in connection with the relocation to the extent customarily provided to
a vice president of a pharmaceutical company of the Company’s size. The Company
agrees and acknowledges that such costs will include: (i) customary and
reasonable closing costs and realtor fees for the sale of the Executive’s home
at the time of relocation; (ii) costs relating to the packing, transporting,
storage, and unpacking of household goods; (iii) customary and reasonable
closing costs in connection with the Executive’s purchase of a new residence in
reasonable proximity to the new principal place of business; and (iv) interim
housing if necessary (in case the Executive’s current home does not sell in a
timely manner); provided, that in no event shall the Company be obligated to
reimburse the Executive for, or pay, in excess of $50,000 under this
Section 1(b). The Executive agrees to use commercially reasonable efforts to
cause the relocation to take place within a reasonable amount of time after the
Company elects to transfer the principal location of the Executive’s

 



--------------------------------------------------------------------------------



 



employment. Notwithstanding anything in this Agreement to the contrary, if it
shall be determined that the relocation costs would be subject to any income
tax, then the Executive shall be entitled to receive an additional payment in an
amount such that after payment by the Executive of all income taxes imposed upon
such additional payment, the Executive retains an amount of the additional
payment equal to the income tax imposed upon the relocation costs.
          (d) Company Policies. The Executive agrees and acknowledges that she
has been provided with a copy of the policies adopted by the Company titled:
“Code of Business Conduct and Ethics,” “Insider Trading Policy” and
“Pre-clearance and Blackout Policy” and undertakes to comply and perform her
duties and obligations under this Agreement in accordance with the provision of
such policies.
     2. Devotion of Time to Company’s Business.
          (a) Full-Time Efforts. The Executive shall be employed on a full-time
basis. The Executive shall devote her full and undivided attention and full
working time to the business and affairs of the Company and the fulfillment of
her duties and responsibilities under this Agreement. During the Term, the
Executive shall not engage in any other employment nor engage in any other
business activity or render any commercial or professional services, with or
without compensation, for any other person or entity. The Executive shall notify
the Company immediately of any event or circumstance which may hinder the
performance of her obligations hereunder or result in the Executive having a
conflict of interest with her position with the Company.
          (b) Duties and Obligations.
          The Executive’s duties and responsibilities shall be those duties and
responsibilities customarily performed by a Vice President, Sales and Commercial
Affairs of a biopharmaceutical company, as may be determined from time to time
by the CEO. These will include, inter alia, the following:

  •   Define, build, and lead the optimal commercial structure of the Company to
enable full potential of current and future pipeline candidates;     •  
Optimize the Company’s commercial model by leveraging and managing external
alliances/partnerships;     •   Develop short and long-term strategic business
plans to develop and build product strength and ensure global market success;  
  •   Lead and direct cross-functional team members and partners (i.e. Medical,
Regulatory, Promotion, Agency, PR, Operations, etc.) in the development of
strategic and operational commercial plans;     •   Contribute to shaping the
Company’s overall clinical and development strategy by integrating market
dynamics, competitive intelligence, and input from external experts; and     •  
Assess business development and licensing opportunities including participation
in due diligence visits.

2



--------------------------------------------------------------------------------



 



     3. Compensation and Benefits.
          (a) Base Compensation. During the Term, the Company shall pay to the
Executive (i) base annual compensation (“Base Salary”) of $180,000, payable in
accordance with the Company’s regular payroll practices and less all required
withholdings and (ii) additional compensation, if any, and benefits as
hereinafter set forth in this Section 3.
          (b) Bonuses. During the Term, the Executive shall be eligible to one
or more bonuses, which may be paid in either cash or equity, or a combination
thereof, at the sole discretion of the Compensation Committee of the Board, or
by the Board of Directors, after consultation with the CEO; provided, that the
Company shall be under no obligation whatsoever to pay a discretionary bonus at
any time during the Term. Such bonuses may be time-based, milestone-based or
based upon any other criteria set by the Compensation Committee of the Board, or
by the Board of Directors.
          (c) Benefits. During the Term, the Executive shall be entitled to
participate in all employee benefit plans, programs and arrangements made
available generally to the Company’s senior executives or to its employees in
the United States on substantially the same basis that such benefits are
provided to such executives or employees (including, without limitation
profit-sharing, savings and other retirement plans (e.g., a 401(k) plan) or
programs, medical, dental, hospitalization, vision, short-term and long-term
disability and life insurance plans or programs, accidental death and
dismemberment protection, travel accident insurance, and any other employee
welfare benefit plans or programs that may be sponsored by the Company from time
to time, including any plans or programs that supplement the above-listed types
of plans or programs, whether funded or unfunded); provided, however, that
nothing in this Agreement shall be construed to require the Company to establish
or maintain any such plans, programs or arrangements. Notwithstanding anything
herein to the contrary, during the Term, the Executive shall be entitled to
receive (i) $750 per month to pay for the costs incurred by the Executive to
maintain personal health insurance (“Health Care Costs”) and (ii) up to $540 per
month in lieu of a matching contribution by the Company to a 401(k) plan (the
“401(k) Allocation”). The Executive acknowledges and agrees that the Health Care
Costs and the 401(k) Allocation shall cease to be payable immediately upon the
Company’s adoption of a health care insurance plan and a 401(k) plan that are
available to the Executive. The Executive further agrees and acknowledges that
the 401(k) Allocation shall only be payable by the Company if and to the extent
the Executive deposits the same amount in a self-funded retirement plan and
shall not exceed an amount equal to 50% of the Executive’s deposit of up to 6%
of the Executive’s Base Salary (or 3% of the Executive’s Base Salary). The
Company agrees to use commercially reasonable efforts to adopt a health care
insurance plan for its employees within one year of the Effective Date.
Notwithstanding anything in this Agreement to the contrary, if it shall be
determined that the Health Care Costs would be subject to any income tax, then
the Executive shall be entitled to receive an additional payment in an amount
such that after payment by the Executive of all income taxes imposed upon such
additional payment, the Executive retains an amount of the additional payment
equal to the income tax imposed upon the Health Care Costs. The Health Care
Costs and the 401(k) Allocation shall be payable on a pro rata basis for periods
of less than one year.

3



--------------------------------------------------------------------------------



 



          (d) Car Allowance. The Executive shall be entitled to a car allowance
equal to $30,000 per year; provided, that such allowance shall be paid in
accordance with the Company’s regular payroll practices and less all required
withholdings; provided, further, that the allowance shall be payable on a pro
rata basis for periods of less than one year.
          (e) Cell Phone. The Executive shall be entitled to a cell phone
provided by the Company; provided, that allowance the Company shall not be
required to pay more than $1,250 per month.
          (f) Options. The Company shall recommend to the Compensation Committee
and the Audit Committee of its Board of Directors that the Executive be granted
a stock option (the “Option”) to purchase 160,000 shares of the Company’s common
stock, par value $0.001 per share (the “Common Stock”). The Option shall be
granted under the Company’s 2006 Stock Incentive Plan (the “Plan”). Such
recommendation shall include that the Option be subject to the following
additional terms and conditions: (i) vesting over a period of four years as
follows: 25% of the Option shall vest upon the lapse of one year from the date
of grant of the Option (the “Initial Vesting Date”) and the remainder of the
Option shall vest on a quarterly basis in 12 equal installments, commencing on
the Initial Vesting Date; (ii) a purchase price per Share to be determined by
the administrator of the Plan in accordance with applicable laws and regulations
and shall be not less than the market price of the Common Stock as of the date
of grant; (iii) the Executive must execute the standard option agreement
required under the Plan; and (iv) all of the outstanding Options shall vest
automatically upon a Change of Control (as defined in the Plan).
          (g) Vacations. During the Term, the Executive shall be entitled to
20 days paid vacation per year, to be earned ratably throughout the year, five
days of which may be carried over from year to year; provided, that in no event
shall the aggregate number of such vacation days carried over to any succeeding
year exceed 10 days. The Executive shall coordinate her vacation days in advance
with the CEO. Paid holidays shall include the following holidays in the United
States: New Year’s Day, President’s Day, Memorial Day, Independence Day, Labor
Day, Thanksgiving Day and the Friday immediately following Thanksgiving Day,
Christmas Eve, Christmas Day, New Year’s Eve.
          (h) Sick Leave. The Executive shall be entitled to 10 days of
fully-paid sick leave per year (pro rated for periods of less than one year).
          (i) Reimbursement of Business Expenses. The Executive shall be
entitled to full reimbursement from the Company for reasonable expenses incurred
in connection with the performance of her duties hereunder, but not including
travel and travel-related expenses, up to a limit of $2,000 per month, upon
submission of substantiating documents, in accordance with the Company’s
policies. The Executive shall be entitled to full reimbursement from the Company
for reasonable expenses incurred in connection with travel and travel-related
expenses in connection with the performance of her duties hereunder, upon
submission of substantiating documents, in accordance with the Company’s
policies. The reimbursement of any expenses in excess of the foregoing limit
shall require the prior approval of the CEO.
     4. Non-Competition and Non-Solicitation.

4



--------------------------------------------------------------------------------



 



          (a) Non-Competition During and After Employment. During the Term and
for 12 months following the applicable date of termination (the “Restricted
Period”), the Executive shall not, directly or indirectly, without the prior
written consent of the Company, either as an employee, employer, consultant,
contractor, agent, principal, partner, stockholder, corporate officer, director,
or in any other individual or representative capacity (X) compete with the
Company in the business of developing or commercializing recombinant therapeutic
proteins or any other category of compounds which forms the basis of the
Company’s material products under development or marketed products as of the
applicable date of termination or (Y) hire, solicit, encourage, induce or
endeavor to entice away from the Company, or otherwise interfere with the
relationship of the Company with, any person who is employed or engaged by the
Company as an employee, agent, consultant or independent contractor or who was
so employed or engaged at any time during the six months preceding the
applicable date of termination.
          (b) Non Solicitation of Business. The Executive agrees that during the
Restricted Period, she will not directly solicit any business which is similar
to the Company’s business from individuals or entities that are customers,
suppliers or contractors of the Company or any of its subsidiaries or affiliates
without the prior written consent of the CEO.
          (c) Reformation. To the extent that the restrictions imposed by this
Section 4 are interpreted by any court to be unreasonable in geographic and/or
temporal scope, such restrictions shall be deemed automatically reduced to the
extent necessary to coincide with the maximum geographic and/or temporal
restrictions deemed by such court not to be unreasonable.
     5. Termination of Employment.
          (a) This Agreement shall be in effect commencing as of the Effective
Date and shall continue in full force and effect for an undefined period, unless
and until terminated by either Party upon 60 days’ prior written notice to the
other Party. Each of such prior notice periods shall be referred to as the
“Notice Period,” as applicable.
          (b) Notwithstanding anything herein to the contrary, the first month
of employment hereunder shall be a trial period and therefore this Agreement may
be terminated by either party effective immediately and without need for prior
written notice.
          (c) Notwithstanding anything herein to the contrary, the Company may
terminate this Agreement in the event of the inability of the Executive to
perform her duties hereunder, whether by reason of injury (mental or physical),
illness or otherwise, incapacitating the Executive for a period exceeding 45
calendar days and shall terminate automatically upon the death of the Executive.
The determination of whether the Executive has been incapacitated shall be made
in good faith by the Company.
          (d) Notwithstanding anything herein to the contrary, the Company may
terminate this Agreement at any time, effective immediately and without need for
prior written notice, and without derogating from any other remedy to which the
Company may be entitled, for Cause. For the purposes of this Agreement, the term
“Cause” shall mean: (i) a material breach by the Executive of this Agreement;
(ii) any breach by the Executive of her fiduciary duties or duties of care to
the Company and its subsidiaries and affiliates; (iii) the Executive’s

5



--------------------------------------------------------------------------------



 



dishonesty or fraud or felonious conduct; (iv) the Executive’s embezzlement of
funds of the Company or its subsidiaries or affiliates; (v) any conduct by the
Executive, alone or together with others, which is materially injurious to the
Company and its subsidiaries and affiliates, financially or otherwise; (vi) the
Executive’s gross negligence or willful misconduct in the performance of her
duties and/or responsibilities hereunder or to the Company; (vii) the
Executive’s disregard or insubordination of any lawful resolution and/or
instruction of the CEO with respect to the Executive’s duties and/or
responsibilities to the Company; (viii) the occurrence of an event or
circumstance which may result in the Executive having a conflict of interest
with respect to the Company and its subsidiaries and affiliates without the
Executive having notified the Company thereof, as provided herein; or (ix) any
breach by the Executive of her confidentiality undertakings to the Company.
          (e) Prior to the end of the Term or the termination of this Agreement,
the Executive shall cooperate with the Company and assist the integration into
the Company’s organization of the person or persons who will assume the
Executive’s responsibilities, pursuant to Company’s instructions. At the option
of the Company, the Executive shall, during such period, either continue with
her duties or remain absent from the premises of the Company, subject to
applicable law. At any time during the Notice Period, the Company may elect to
terminate this Agreement and the relationship with the Executive immediately;
provided, that the Executive shall be entitled to all payments and other
benefits due to her hereunder as she would have been entitled to receive for the
remaining period of the Notice Period.
          (f) Upon termination of the Executive’s employment with the Company
hereunder for any reason whatsoever, the Company shall have no further
obligation or liability towards the Executive in connection with her employment
as aforesaid. The Company may set-off any outstanding amounts due to it by the
Executive against any payment due by the Company to the Executive, subject to
applicable law. Without limiting the generality of the foregoing, if the
Executive fails to comply with her notice or other obligations hereunder or
under applicable law, the Company shall be entitled to set-off any amount to
which the Executive would have been entitled during the Notice Period, from any
payment due from the Company to the Executive, all without prejudice to any
other remedy to which the Company may be entitled pursuant to this Agreement or
applicable law.
          (g) The provisions of Sections 4, 5(f), 5(g), and 6, and the
applicable provisions of Section 11 and any provision of the policies specified
in Section 1(c) that by its terms survives the termination of employment shall
survive the termination or expiration of this Agreement for any reason
whatsoever.
     6. Confidentiality
          (a) The Executive hereby agrees that she shall not, directly or
indirectly, disclose or use at any time any trade secrets or other confidential
information of any type or nature, whether patentable or not, of the Company,
its subsidiaries or affiliates now or hereafter existing, including but not
limited to: any (i) processes, formulas, trade secrets, copyrights, innovations,
inventions, discoveries, improvements, research or development and test results,
specifications, data, patents, patent applications and know-how of any type or
nature; (ii) marketing plans, business plans, strategies, forecasts, financial
information, budgets, projections,

6



--------------------------------------------------------------------------------



 



product plans and pricing; (iii) personnel information, salary, and
qualifications of employees; (iv) agreements, customer and supplier information,
including identities and product sales forecasts; and (v) any other information
of a confidential or proprietary nature (collectively, “Confidential
Information”), of which the Executive is or becomes informed or aware during the
Term or otherwise in the course of her employment by the Company, whether or not
developed by the Executive, it being agreed that for purposes of this Section 6,
the term Confidential Information shall not include information that has entered
into the public domain through no wrongful act by Executive. Upon termination or
expiration of this Agreement, or at any other time upon request of the Company,
the Executive shall promptly deliver to the Company all physical and electronic
copies and other embodiments of Confidential Information and all memoranda,
notes, notebooks, records, reports, manuals, drawings, blueprints and any other
documents or things belonging to the Company, and all copies thereof, in all
cases, which are in the possession or under the control of the Executive.
          (b) The Executive hereby acknowledges and that all Confidential
Information and any other rights in connection therewith are and shall at all
times remain the sole property of the Company.
     7. Creations and Inventions.
          (a) The Company shall be the sole and exclusive owner of any
Inventions (as defined below), and Executive hereby assigns to the Company any
and all of her rights, title and interest in such intellectual property free and
clear of any rights of any third party. The Executive shall inform the Company
of any Invention relating to the Company’s technology, its applications
components or any intellectual property relating thereto, and shall execute any
necessary assignments, patent forms and the like and will assist in the drafting
of any description or specification of the Invention as may be required for the
Company’s records and in connection with any application for patents or other
forms of legal protection that may be sought by the Company. The Executive shall
treat all information relating to any Invention as Confidential Information
according to Section 6.
          (b) Without limiting the foregoing, “Inventions” shall include any and
all intellectual property, including without limitation, ideas, inventions,
processes, formulas, source and object codes, data, programs, know how,
improvements, discoveries, designs, techniques, trade secrets, patents and
patents applications, copyrights, mask work and any other intellectual property
rights throughout the world, generated, produced, reduced to practice, or
developed by the Executive during or in connection with her employment by the
Company.
          (c) The Company’s rights under this Section 7 shall be worldwide and
shall apply to any such Invention notwithstanding that it is perfected or
reduced to specific form after the Executive has ceased her services hereunder.
     8. Injunctive Relief. If the Executive breaches any provisions of any of
Sections 4, 6 or 7, or there is a threatened breach thereof, then, in addition
to any other rights which the Company may have, the Company shall be entitled,
without the posting of a bond or other security, to injunctive relief to enforce
the restrictions contained therein and for reimbursement for the costs and
attorney’s fees incurred by the Company in enforcing its rights thereunder. The

7



--------------------------------------------------------------------------------



 



Executive agrees and acknowledges that her compensation under this Agreement are
being paid, for among other reasons, as consideration for the undertakings set
forth in each of Sections 4, 6 or 7. If an actual proceeding is brought in
equity to enforce the provisions of any of Sections 4, 6 or 7, the Executive
shall not urge as a defense that there is an adequate remedy at law nor shall
the Company be prevented from seeking any other remedies which may be available.
     9. Notices. Any and all notices and other communications in connection with
this Agreement shall be in writing, addressed to the parties as follows:

(a)   if to the Company:

  Protalix BioTherapeutics, Inc.
2 Snunit Street
POB 455
Carmiel 20100, Israel
Attn: CEO or CFO

(b)   if to the Executive:

  Sandra Lauterbach
The address on file with the records of the Company

All notices shall be given by registered mail (postage prepaid), by facsimile or
email or otherwise delivered by hand or by messenger to the Parties’ respective
addresses as above or such other address as may be designated by notice. Any
notice sent in accordance with this Section 9 shall be deemed received upon the
earlier of: (i) if sent by facsimile or email, upon transmission and electronic
confirmation of transmission or, if transmitted and received on a non-business
day, on the first business day following transmission and electronic
confirmation of transmission; (ii) if sent by registered mail, upon three days
of mailing; (iii) if sent by messenger, upon delivery; (iv) the actual receipt
thereof. Addresses may be changed by written notice sent to the other party at
the last recorded address of that party.
     10. Withholding. The Company shall be entitled to withhold all federal,
state or local withholding or other taxes from payments due under this
Agreement.
     11. Miscellaneous.
          (a) Governing Law. This Agreement shall be interpreted, construed,
governed and enforced according to the laws of the State of New York without
regard to the application of choice of law rules of such State. Any dispute
arising out of or relating to this Agreement shall be exclusively resolved in
the Courts of the State of New York.
          (b) Amendments. No amendment or modification of the terms or
conditions of this Agreement shall be valid unless in writing and signed by the
parties hereto.
          (c) Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
part of this Agreement is determined to be

8



--------------------------------------------------------------------------------



 



invalid, illegal or unenforceable, such determination shall not affect the
validity, legality or enforceability of any other part of this Agreement; and
the remaining parts shall be enforced as if such invalid, illegal, or
unenforceable part were not contained herein; provided, however, that in such
event this Agreement shall be interpreted so as to give effect, to the greatest
extent consistent with and permitted by applicable law, to the meaning and
intention of the excluded provision as determined by such court of competent
jurisdiction.
          (d) Successors and Assigns. Neither this Agreement nor any of the
Executive’s rights, privileges, or obligations set forth in, arising under, or
created by this Agreement may be assigned or transferred by the Executive
without the prior consent in writing of the Company. The Company shall be
entitled to assign its rights and obligations hereunder to any entity acquiring
a material part of its assets or to a subsidiary, affiliate or parent company
thereof.
          (e) Remedies Cumulative; No Waiver. No remedy conferred upon either
party by this Agreement is intended to be exclusive of any other remedy, and
each and every such remedy shall be cumulative and shall be in addition to any
other remedy given hereunder or now or hereafter existing at law or in equity.
No delay or omission by either party in exercising any right, remedy or power
hereunder or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in such party’s sole discretion.
          (f) Waivers. The observance of any term of this Agreement may be
waived (either prospectively or retroactively and either generally or in a
particular instance) only with the written consent of the Party against
which/whom such waiver is sought. No waiver by either Party at any time to act
with respect to any breach or default by the other Party of, or compliance with,
any condition or provision of this Agreement to be performed by such other Party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.
          (g) Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matters hereof and cancels and
supersedes all prior agreements, understandings and arrangements, oral or
written, between the Parties with respect to such subject matters.
          (h) Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute one document.
          (i) Headings; Interpretation. Section and Subsection headings
contained herein are for reference and convenience purposes only and shall not
in any way be used for the interpretation of this Agreement.
     12. No Contract of Employment. Nothing contained in this Agreement will be
construed as a right of the Executive to be continued in the employment of the
Company, or as a limitation of the right of the Company to discharge the
Executive with or without Cause.

9



--------------------------------------------------------------------------------



 



     13. Executive Acknowledgement. The Executive hereby acknowledges that she
has read and understands the provisions of this Agreement, that she has been
given the opportunity for her legal counsel to review this Agreement, that the
provisions of this Agreement are reasonable and that she has received a copy of
this Agreement.

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Employment
Agreement to be executed as of the date first above written.

            PROTALIX BIOTHERAPEUTICS, INC.
      By:   /s/ David Aviezer         Name:   David Aviezer, Ph.D       
Title:   CEO                 /s/ Sandra Lauterbach         Name:   Sandra
Lauterbach             

